DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 3/30/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.
Claim Rejections - 35 USC § 112 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a BCC dual phase refractory superalloy composed of a disordered BCC phase and an ordered BCC phase with a composition according to the composition equations set forth in instant claims 2-7, does not reasonably provide enablement for a BCC dual phase refractory superalloy composed of a disordered BCC phase and an ordered BCC phase with an open-ended composition that contains one or more of Ti, Zr, and Hf in unrestricted amounts, one or more of Na and Ta in unrestricted amounts and Al in an unrestricted amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a BCC dual phase refractory superalloy composed of a disordered BCC phase and an ordered BCC phase 

(2) The state of the prior art
 	The art recognizes the existence of BCC dual phase refractory superalloys composed of a disordered BCC phase and an ordered BCC phase as set forth in the below 35 USC 103 rejection over Das et al.

(3) The relative skill of those in the art
	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification would possess the instantly claimed properties.

(5) The breadth of the claims
	Independent claim 1 is very broad as claim 1 does not define the majority of the composition of the superalloy and allows for compositions completely different from that practiced in the instant specification.  The elements listed in claim 1 may be present in as little as impurity amounts or may individually account for nearly the entire alloy composition.

(6) The amount of direction or guidance presented
	The specification only discloses examples of alloys with compositions within the scope of instant claims 2-7.

(7) The presence or absence of working examples
	As stated above, the specification discloses examples of alloys with compositions within the scope of instant claims 2-7.

 (8) The quantity of experimentation necessary
	Since the presence or absence of the instantly claimed properties in an alloy substantially different from the composition disclosed in the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be burdened with an undue amount of experimentation to create an alloy possessing the instantly claimed properties with a composition significantly different from the scope of instant claims 2-7.

Claim Rejections - 35 USC § 112 4th paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The additional elements recited in instant claims 3 and 4 lie outside of the closed compositional range recited in instant claim 2, from which claims 3 and 4 depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Order-disorder transformation of the body centered cubic phase in the Ti-Al-X (X = Ta, Nb, or Mo) system” by Das et al.
Regarding claim 1, Das discloses a BCC dual phase refractory superalloy, which Ti as Group 4 transition metals, one or more of Na and Ta as Group 5 transition metals, and Al, and has a structure of a BCC phase, wherein the BCC phase is composed of a disordered BCC phase and an ordered BCC phase (Das, abstract, “1. Introduction,” “3.1. Ti-Al-Ta system,” “3.2. Ti-Al-Nb system,” pages 3995-4001).
Regarding the limitation “wherein the ordered BCC phase is formed by allowing Al, which is a BCC phase forming element, to be soluted in an area of the BCC phase where the contents of the Group 5 transition metals are more than those of the Group 4 transition metals,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Das would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Das has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.



Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Instant claims 2-9 are directed to a BCC dual phase refractory superalloy as set forth in the instant claims.  The closest prior art of record is “Order-disorder transformation of the body centered cubic phase in the Ti-Al-X (X = Ta, Nb, or Mo) system” by Das et al as set forth in the above 35 USC 102/103 rejection of claim 1.  Das discloses a BCC dual phase refractory superalloy, which Ti as Group 4 transition metals, one or more of Na and Ta as Group 5 transition metals, and Al, and has a structure of a BCC phase, wherein the BCC phase is composed of a disordered BCC phase and an ordered BCC phase (Das, abstract, “1. Introduction,” “3.1. Ti-Al-Ta system,” “3.2. Ti-Al-Nb system,” pages 3995-4001).  Das differs from instant claims 2-9 in that the composition of the alloys disclosed in Das is outside that of the composition of claims 2-9.
Other pertinent prior art is “Effect of Al addition on mechanical properties and microstructure of refractory Al-xHfNbTaTiZr alloys” by Lin et al and “Effect of aluminum on the microstructure and properties of two refractory high-entropy alloys” by Senkov et al.  Lin and Senkov both disclose two-phase BCC alloys with compositions lying within the composition range of at least instant claim 2. Lin and Senkov both differ from the instant claims in that the BCC phases of Senkov and Lin are all disordered and Senkov and Lin disclose no ordered BCC phases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738